DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 31-64 are rejected under 35 U.S.C. 103(a) as being obvious over Rothman et al. (US Patent Application Publication 2001/0027279), hereinafter Rothman, in view of Hampton et al (US Patent Application Publication 2004/0162587), hereinafter Hampton.
Regarding claims 31, 40, 49, and 58, Rothman teaches a system and a computer-implemented method for execution on an apparatus for treating a patient having no palpable pulse comprising, providing chest compression treatment to a patient (Rothman, Abstract). Rothman does not expressly teach that the system is used on patients having no palpable pulse, but since palpability is a subjective term, it would have been obvious to one having ordinary skill in the art that the system may be used on a patient whose pulse is too weak to be felt by a doctor, but which may be measured by ECG for the purpose of synchronizing treatment. Rothman’s system comprises at least one ECG sensor configured to be applied to the patient and generate signals corresponding to sensed cardiac electrical activity of the patient (Rothman, ¶[0056], ECG electrodes are applied to the patient); a mechanical chest compressor configured to repeatedly apply chest compressions to the chest of the patient  (Rothman, ¶[0055-56], an inflatable vest is a mechanical chest compressor that applies chest compressions repeatedly to a patient), and a controller, communicatively coupled with the at least one ECG sensor and the mechanical chest compressor (Rothman, ¶[0056], a controller). Rothman teaches that the controller is configured to receive the generated 
Regarding claims 32-35 and 50-53, Rothman teaches coordinating cardiac compressions with ECG signals (Rothman, Abstract), but Rothman does not explicitly teach basing the determination to initiate compression based on the received signals indicating that cardiac electrical activity is synchronized with actual cardiac output or based on electrical activity being organized. Hampton teaches the use of decision trees to determine when to defibrillate (Hampton, ¶[0125]), and that in some cases, defibrillation may be performed before chest compressions, if it is determined that the subject is suffering from ventricular fibrillation (Hampton, ¶[0125-0129], Fig. 23; performing CPR  “automatically” refers to performance of chest compressions combined with other therapies). VF is a situation where cardiac electrical activity is not organized, therefore deciding to provide or not provide compressions due to the detected presence of VF is based at least in part on the received signals corresponding to the cardiac electrical activity indicating organized activity, and indicating that cardiac electrical activity is synchronized with actual cardiac output. It would have been obvious to one having ordinary skill in the art to modify the Rothman reference with these teachings in order to have the decision made by the controller provide compressions only at clinically indicated times, namely, after having taken into consideration whether the electrical activity indicates organized electrical activity, and whether the cardiac electrical activity is synchronized with actual cardiac output. 
Regarding claims 36 and 54, Rothman does not teach that the controller is configured to receive the indication that the patient has no palpable pulse from a 
Regarding claims 37-38 and 55-57, Rothman teaches coordinating cardiac compressions with ECG signals (Rothman, Abstract), but Rothman does not explicitly teach that the health care provider makes the determination to initiate compression based on the received signals indicating that cardiac electrical activity is synchronized with actual cardiac output or based on electrical activity being organized. Hampton teaches the use of decision trees to determine when to defibrillate (Hampton, ¶[0125]), and that in some cases, defibrillation may be performed before chest compressions, if it is determined that the subject is suffering from ventricular fibrillation (Hampton, ¶[0125-0129], Fig. 23; performing CPR manually refers to performance of chest compressions combined with other therapies, and this decision is clearly made by a health care provide based on the data provided). VF is a situation where cardiac electrical activity is not organized, therefore the controller or the health care provider deciding to provide or not provide compressions due to the detected presence or absence of VF is based at least in part on the received signals corresponding to the cardiac electrical activity indicating organized activity (and regarding claim 57, based on sensing cardiac electrical activity comprising sensing organized or not organized cardiac electrical 
Regarding claim 39, Rothman teaches that the controller is configured to cause the mechanical chest compressor to avoid applying any compressive force during at least a portion of the cardiac electrical activity that corresponds to heart relaxation phases (Rothman, cease application of the compressive force to avoid interfering with filling of the heart, ¶[0086]; Fig. 2, the vest pressure is relaxed as soon as systole ends).
Regarding claim 41, Rothman teaches that the controller is configured to cause the mechanical chest compressor to avoid applying any compressive force during at least a portion of a wave associated with electrical signal over time and relating to at least a portion of cardiac electrical activity that corresponds to heart relaxation phases (Rothman, cease application of the compressive force to avoid interfering with filling of the heart, ¶[0086]; Fig. 2, the vest pressure is relaxed as soon as systole ends; systole comprises an R-peak and S and T-waves, which are a portion of a wave associated with ECG electrical signal over time).
Regarding claims 42 and 59, Rothman does not teach additional sensors. Hampton teaches that the device has additional sensors including a transthoracic impedance sensor (Hampton, ¶[0011], ¶[0120]. ¶[0131]) configured to be applied to the 
Regarding claims 43-44 and 60-61, Rothman teaches that the controller is configured to utilize one or more algorithms in adjusting, based at least in part on at least a portion of the generated signals and at least a portion of the generated additional signals, a regimen for the repeated application of the compressive force so as to optimally increase cardiac output of the patient (Rothman, ¶[0093-0094], hemodynamics are monitored to adjust compression duration to optimize therapy; this is using sensor data to adjust the compressions to increase cardiac output, that is, to improve hemodynamics; the duration of the compressions are modified to adjust the regimen).
Regarding claim 45, Rothman teaches that the controller is configured to utilize one or more algorithms in adjusting a regimen for the repeated application of the compressive force so as to optimally increase cardiac output of the patient (Rothman, ¶[0093-0094], hemodynamics are monitored to adjust compression duration to optimize therapy; this is using sensor data to adjust the compressions to increase cardiac output, that is, to improve hemodynamics; the duration of the compressions are modified to adjust the regimen). Rothman does not expressly teach the use of additional sensors, or identifying particular sensors for a special purpose. Hampton teaches that the controller is configured to take sensor input into consideration, for example, regarding chest compressions, in order to remove a chest compression artifact from the ECG (Hampton, ¶[0011] sensor measuring applied chest pressure, ¶[0121] using compression information to remove artifacts). Hampton further teaches monitoring of cardiac output and adjusting therapies using a variety of sensor inputs, to increase the effectiveness of the treatment (Hampton, ¶[0020], ¶[0098]). It would therefore have been obvious to one having ordinary skill in the art to configure the controller to identify one or more particular sensors, of the at least one ECG sensor and the one or more additional sensors, that provide most accurate measurement of cardiac output of the patient, and wherein the controller performs the adjusting of the regimen based at least in part on signals generated by the one or more identified particular sensors, because Hampton teaches use of sensors to adjust the accuracy of other sensors, and to switch sensors depending on therapeutic need, to maximize the effectiveness of the therapy (that is, to maximize cardiac output).
Regarding claims 46 and 62, Rothman does not teach sensing oxygen content of the blood. Hampton teaches including a pulse oximetry sensor to sense oxygen content of blood of the patient (Hampton, ¶[0019], oximetry sensor, ¶[0120-0121]) by generating oximetry signals corresponding to oxygen content of the blood. Hampton teaches using these signals as inputs to a flowchart deciding when and how to apply chest compressions (Hampton, ¶[0120-0125], Fig. 23), but Hampton does not expressly teach initiating or terminating ; based at least in part on the sensed oxygen content. However, it would have been obvious to one having ordinary skill in the art, based on Hampton’s teaching, to modify Rothman’s teaching to determine, when to initiate application of the repeatedly applied compressive force and when to terminate application of the repeatedly applied compressive force, based at least in part on the sensed oximetry signals (indicating oxygen content), because the blood oxygenation is a way to monitor the effectiveness of the applied therapy, and this is one reason why Hampton is measuring it in the first place.
Regarding claim 47, Rothman teaches that the mechanical chest compressor comprises an inflatable vest (Rothman, Abstract; see also Hampton, ¶[0051], may be a belt).
Regarding claims 48 and 64, Rothman teaches that the system may comprise a ventilator that is communicatively coupled with the controller and configured to provide ventilations during at least a portion of a period during which the compressive force is repeatedly applied, wherein the ventilations are timed based at least in part on the received signals corresponding to the cardiac electrical activity (Rothman, ¶[0087], if there is a ventilator, it can be programmed to ventilate appropriately between 
Regarding claim 63, Rothman teaches that the compressions are timed with measured ECG signals, but Rothman does not explicitly teach applying electrical stimulation. Hampton teaches coordinating multiple therapies, including compressions, electrical stimulation to the heart, and other therapies (Hampton,.Abstract, defibrillation device communicates with external chest compression device, and the timing  is timed at least in part based on sensed cardiac activity, ¶[0014], ¶[0016]). It would have been obvious to one having ordinary skill in the art to apply the electrical stimulation based at least in part on the sensed cardiac activity in order not to kill the patient by shocking the heart during a vulnerable portion of the cardiac cycle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Erin M Piateski/ Primary Examiner, Art Unit 3792